Case: 13-10059       Document: 00512164212         Page: 1     Date Filed: 03/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 5, 2013
                                     No. 13-10059
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JASON ALLEN NEFF, also known as “CrazyJ”,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-152-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jason Allen Neff appeals from the district court’s denial of his motion for
release pending trial. Neff was arrested in the Western District of Missouri,
where a magistrate judge denied him release pending trial. He was transferred
to the Northern District of Texas, where he moved for release pending trial. He
contends that he was entitled to a new detention hearing on his motion, which
the district court decided on a de novo review of the preliminary hearing and
detention hearing held in Missouri.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10059     Document: 00512164212       Page: 2   Date Filed: 03/05/2013

                                   No. 13-10059

      None of the contentions Neff raises on appeal were raised in his motion for
release pending trial in the district court. Our review therefore is for plain error.
To show plain error, the appellant must show a forfeited error that is clear or
obvious and that affects his substantial rights. Puckett v. United States, 556
U.S. 129, 135 (2009). If the appellant makes such a showing, this court has the
discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id. In an ordinary case,
a defendant must show that the error affected the outcome of his judicial
proceeding. Id.
      Neff does not contend that the district court would have reached a
different result had it conducted a new detention hearing. He does not argue
that the district court’s denial of pretrial release was not supported by the
record. Nor does he allege that he would have presented any new evidence or
argument that might have persuaded the district court to balance the evidence
in his favor, or that he was prejudiced in any other way by the district court’s
reliance on the Missouri magistrate judge’s hearing. Moreover, he does not
contend that the district court erred by denying his motion on the basis asserted
for the motion, i.e., the deprivation of his right to counsel. See United States v.
Rueben, 974 F.2d 580, 586 (5th Cir. 1992).(stating that this court reviews the
substance of a district court’s release determination to ascertain whether that
determination is supported by the evidence in the record when looked at as a
whole); 18 U.S.C. § 3142(f)(2)(B) (allowing reopening of proceeding to consider
material evidence that was not known to the defendant at the time of the initial
hearing). Because Neff provides no allegations or argument as to prejudice, he
cannot prevail on plain error review. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                         2